Citation Nr: 0631296	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder, claimed as secondary to a left knee 
disorder.  

3.  Entitlement to service connection for arthritis.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ulcers, claimed as secondary to pain medication.  

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, claimed as secondary to a left knee 
disorder.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for depression, to 
include as secondary to service-connected physical 
disabilities.  

8.  Entitlement to service connection for a left leg 
disability, claimed as secondary to a left knee disorder.  

9.  Entitlement to service connection for a right leg 
disability, claimed as secondary to the a left knee disorder.

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left hip disorder, claimed as secondary to a left knee 
disorder.

11.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a left knee disorder.

12.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

13.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Letitia Nest, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served in the Army Reserves from November 18, 
1978, to February 15, 1981, and from April 22, 1982, to 
November 21, 1990.  She served in the Army National Guard 
from February 16, 1981, to August 2, 1981, and from August 3, 
1981, to April 21, 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge in May 2006.  

The Board notes that service connection was previously denied 
for left knee, low back, left hip, and right knee disorders, 
in an August 2002 rating determination.  It has been held 
that the Board is under a legal duty in such cases to 
determine if there was new and material evidence submitted, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased 
these issues as whether new and material evidence has been 
received to reopen the claims on the title page of this 
decision.

The issues of entitlement to entitlement to service 
connection for a left knee disorder (after a reopening of the 
claim as discussed below); whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a right knee disorder, claimed as 
secondary to a left knee disorder; entitlement to service 
connection for arthritis; whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a right knee disorder, claimed as 
secondary to a left knee disorder; whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a low back disorder, claimed as 
secondary to a left knee disorder; entitlement to service 
connection for PTSD;  entitlement to service connection for 
depression, to include as secondary to service-connected 
physical disabilities; entitlement to service connection for 
a left leg disability, claimed as secondary to a left knee 
disorder; entitlement to service connection for a right leg 
disability, claimed as secondary to a left knee disorder; 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left hip 
disorder, claimed as secondary to a left knee disorder; and 
entitlement to service connection for a right hip disability, 
claimed as secondary to a left knee disorder; are remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  Evidence received since the August 2002 denial of service 
connection for a left knee disorder creates a reasonable 
possibility of substantiating the claim.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

3.  The veteran has level II hearing in her right ear and 
level IV hearing in her left ear.  

CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying entitlement to 
service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the August 2002 decision is new 
and material; thus, the requirements to reopen the claim of 
service connection for a left knee disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (as effective prior to and as of June 2003).

4.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

June 2003 and May 2006 VCAA letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The June 2003 and May 2006 letter notified the veteran of the 
need to submit any pertinent medical or service medical 
records in her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
and she was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Even if the notice was found 
to be inadequate, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  The 
Board is finding that new and material evidence has been 
submitted to reopen the claim of service connection for a 
left knee disorder.  It has also been held that once service 
connection has been granted and effective date assigned, as 
in the case of the veteran's increased claims for tinnitus 
and bilateral hearing loss, the holding in Dingess/Hartman 
essentially is moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained as they relate to the 
increased rating issues.  No other relevant records have been 
identified.  The veteran was also afforded a VA examination.

Further efforts to assist the veteran in the development of 
her claims are not reasonably likely to assist in 
substantiating her claims.

New and Materia Evidence Submitted for a 
Reopening of Service Connection for Left Knee Disorder

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. §  3.156 (2003)].  
This change in the law pertains only to claims filed on or 
after August 29, 2001.  Because the veteran's claim to reopen 
was initiated subsequent to this time, her claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The RO denied service connection for a left knee disorder in 
August 2002.  Evidence before the RO at that time included 
the veteran's service medical records, private treatment 
records, and statements of the veteran.   

In denying service connection for a left knee disorder, the 
RO indicated that although the veteran was shown to have been 
treated for left knee pain and a history was given of injury 
in October 1984, there was no evidence that the injury 
occurred during a weekend drill, during summer camp, or when 
the veteran was on active duty for training.  

Evidence received subsequent to the August 2002 rating 
determination includes additional treatment records and the 
testimony of the veteran at her May 2006 hearing.

At the time of her hearing, the veteran testified that she 
was involved in three helicopter accidents while in the 
Reserves.  She stated that she was seen on at least seven 
occasions for her left knee problems while in the Reserves.  
The veteran indicated that she was involved in a flying 
accident where they had to set down with a hard landing.  She 
reported that they landed in the middle of a field and were 
surrounded by cows.  The veteran noted sustaining an injury 
to her left knee and back at that time.  She indicated that 
she was treated at Fort Jackson Medical Center after the 
incident.  The veteran testified that there should be 
numerous records of treatment while she was attached to the 
120th Arcom.  

New and material evidence has been submitted to reopen the 
veteran's claim.  The veteran's recent in-depth testimony 
provides a possible nexus between the veteran's current left 
knee disorder and her period of service.  It also provides an 
additional avenue to allow VA to search for records in 
support of the veteran's claim.  The veteran's testimony 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As such, the claim should be reopened.  

Increased Rating for Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  Therefore, the VCAA is not applicable.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

VA's General Counsel interpreted the pre-June 2003 version of 
Diagnostic Code 6260 as also providing for a single 10 
percent rating regardless of whether tinnitus was perceived 
in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 
25,178 (2004).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  The current version of Diagnostic Code 6260 
clearly precludes more than a single 10 percent rating for 
tinnitus.  Therefore, the veteran's claim must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Increased Rating for Hearing Loss

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

At the time of a March 2004 VA audiological examination, the 
veteran reported being exposed to loud jet noise in service.  
She stated that she was not exposed to loud noises outside of 
the military.  A hearing test revealed pure tone thresholds, 
in decibels, as follows: right ear 25, 35, 40, and 50 and 
left ear 25, 40, 80, and 90, at 1000, 2000, 3000, and 4000 
Hertz, respectively. 

The puretone threshold average was 38 in the right ear and 59 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 90 percent in the right ear and of 82 
percent in the left ear.

The examiner stated that the veteran had mild to moderate 
high frequency sensorineural loss for the right ear and mild 
to profound high frequency sensorineural loss for the left 
ear.  

At the time of her May 2006 hearing, the veteran reported 
that she had trouble hearing as a result of her tinnitus.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the time of the March 2004 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 38 decibels and an average puretone 
hearing loss in the left ear of 59 decibels, with 90 percent 
speech discrimination in the right ear and 82 percent in the 
left ear, which translates to level II hearing in the right 
ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

Table VIa is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz. See 38 
C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges the forceful arguments put forth by 
the veteran regarding the impact of her service-connected 
hearing loss and VA's obligation to resolve all reasonable 
doubt in the veteran's favor.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  Applying the audiological test results most favorable 
to the veteran to the regulatory criteria, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to a compensable rating and there is 
no reasonable doubt to be resolved.  The veteran may always 
advance an increased rating claim if the severity of her 
hearing loss disability should increase in the future.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that her service-
connected hearing loss and tinnitus disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for a left knee disorder having been 
submitted, the claim for that benefit is reopened.  To that 
extent only, the claim is granted.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

A compensable evaluation for bilateral hearing loss is 
denied.  


REMAND

With regard to the veteran's claim of service connection for 
a left knee disorder, as noted above, the veteran has 
submitted evidence warranting the reopening of her claim.  
The Board further observes that based upon the veteran's 
testimony, additional evidence may be available to support 
her claim for service connection.  The Board is of the 
opinion that an attempt should be made to obtain copies of 
all treatment records of the veteran from the Fort Jackson 
Medical Center for the time period from 1979 to 1982.  
Specific emphasis should be placed upon obtaining records 
relating to any treatment resulting from a helicopter crash.  

An additional attempt should be made to obtain copies of all 
treatment records relating to the veteran's period of service 
in the HQ 120th ARCOM, Fort Jackson, from 1979 to 1982.  

As to the issues of whether new and material evidence has 
been received to reopen the claims of service connection for 
right knee, ulcers, low back, and left hip disorders, and the 
issues of service connection for arthritis, left leg, right 
leg, and right hip disorders, all claimed as secondary to the 
left knee disorder, the Board finds these matters are 
inextricably intertwined with the issue of service connection 
for a left knee disorder.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  It would be premature for the Board to 
decide the currently appealed above issues prior to 
adjudication of the veteran's claim of service connection for 
a left knee disorder  Therefore, the Board is deferring a 
decision on all the noted claims.  

As to the veteran's claims for service connection for PTSD 
and depression resulting from physical disabilities, the 
Board notes that veteran has recently submitted treatment 
records demonstrating a diagnosis of PTSD.  The veteran has 
reported that her PTSD symptoms are related to the helicopter 
incident in service.  The Board notes that the veteran has 
not been afforded a VA examination as it relates to claims 
for PTSD or depression.  The Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current psychiatric disorder and 
whether it is related to service or a service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Ft. Jackson Medical Center from 1979 to 
1982.  Specific emphasis should be placed 
upon obtaining copies of all records 
relating to treatment for injuries 
resulting from a helicopter 
crash/incident.  If there are no records 
available, the facility should so state.  

2.  The AMC should attempt through all 
possible avenues to obtain copies of all 
treatment records of the veteran from the 
120th US Army Reserve Command, Fort 
Jackson, South Carolina, from 1979 to 
1982.  If no additional records are 
available, it should be so stated.  

3.  If treatment records obtained in 
conjunction with Paragraphs (1) and (2) 
above reveal treatment for a left knee 
disorder, the veteran should then be 
scheduled for a VA examination to 
determine the nature and etiology of any 
current left knee disorder.  The claims 
folder must be made available to the 
examiner for review.  Following 
examination, the examiner is requested to 
render the following opinions:

(a) Does the veteran currently have a 
left knee disorder? If so, what is the 
etiology of this disorder and is it at 
least as likely as not ( 50 percent or 
more) related to service?

(b) Did the veteran have any left knee 
disorder at the time of her entrance into 
service, and if so, what was the nature 
of this disability?

(c) If the veteran entered service with 
any knee disorder, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the pre service 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

Complete detailed rationale is requested 
for each opinion that is rendered.  

4.  Contact the veteran and obtain a list 
of the reported stressors which have 
yielded the claimed diagnosis of PTSD.  
Create a list of the stressors and 
attempt to verify the existence of such 
stressors via the appropriate 
authorities.  Then, prepare a report 
detailing the nature of any stressor that 
has been verified by the evidence of 
record.  If no stressor has been 
verified, the claims file should be 
appropriately documented in this respect.

5.  The AMC should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.

The claims file must be made available to 
the examiner.  Any indicated tests and 
studies should be performed.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (2) whether there is a link between 
the current symptomatology and the 
veteran's period of service.

If PTSD is found, the examiner is to cite 
the verified stressor or stressors in 
service that the examiner relied on in 
order to make this determination.

Alternatively, if PTSD is not found on 
examination, the examiner should 
delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology. With regard to any 
psychiatric disorders found, including 
the claimed depression, the examiner is 
requested to render the following 
opinions: Is it at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disorder, if 
found, is related to the veteran's period 
of service? If not, then is it at least 
as likely as not that the veteran's 
service-connected disorders caused or 
aggravated any psychiatric disorder?  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.

6.  After completion of the above, the RO 
should review the expanded record end 
readjudicate all remaining issues to 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


